DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/04/2022, with respect to the amendment after allownce have been fully considered and are persuasive.  

Allowable Subject Matter
Based on the foregoing reasons, Claims 1-4, 6-15, 17-19, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an apparatus and method for intra prediction of a block of a frame comprising a processor to determine a fitting plane on a basis of reference samples of neighboring blocks to define a fitting sample value for any position within the frame using fitting plane parameter.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
predict, for a selected directional intra prediction mode, sample values of the plurality of samples of the current block based on the plurality of reference samples and fitting samples of the fitting plane; 
wherein the processor is further configured to clip the fitting plane parameters a, b and/or c in response to the fitting plane parameters a, b and/or c lying outside of respective predefined allowable ranges of the fitting plane parameters.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Guo (US 20140092980 A1) a method and apparatus for intra prediction for a current block using directional intra prediction based on neighboring pixels around the current block are disclosed. However, it is silent on using a fitting plane on a basis of reference samples of neighboring blocks
Ichigaya (Description of video coding technology proposal by NHK and Mitsubishi) discloses a global planer prediction for two dimensional predictions where the current block to be predicted and the constructed neighboring samples are fit to a plane surface. However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486